Citation Nr: 0203763	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher rating in excess of 10 percent 
for residuals of a left knee arthrotomy.

2.  Entitlement to a higher rating in excess of 10 percent 
for arthritis of the left knee.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal arises from an August 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In July 2000, the Board of Veterans' 
Affairs (BVA or Board) remanded the case for additional 
development.  Development having been completed, the case is 
now before the Board for additional consideration.

In a VA Form 9, dated October 11, 2001, the veteran requested 
a Travel Board hearing.  Later, in a March 2002 statement, 
the veteran withdrew his request for a hearing.  See 
38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
this appeal.

2.  The veteran's residuals of a left knee arthrotomy are 
manifested by mild instability, with subjective complaints of 
weakness, swelling, fatigability, lack of endurance and pain 
with activity.

3.  Left knee flexion was from 0 to 120 degrees and extension 
was to 3 degrees with objective evidence of arthritis 
confirmed by X-rays. 


CONCLUSIONS OF LAW

1.  Resolving any doubt in the veteran's favor, the schedular 
criteria for a 20 percent rating, and no more, for residuals 
of a left knee arthrotomy have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.951, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).
 
2.  The schedular criteria for a rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010 
(2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).

The veteran contends that the evaluation assigned for his 
service-connected left knee disability with arthritis should 
be increased to reflect more accurately the severity of his 
symptomatology.  The Board is satisfied that all relevant 
facts have been properly developed, and no further assistance 
to the veteran is required to comply with the duty to assist 
provisions mandated by 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this connection, the Board finds that the Social Security 
Administration (SSA) award records, recent VA treatment 
records, and May 1998 and October 2000 VA examination 
reports, which evaluated the status of the veteran's left 
knee disabilities, are adequate for rating purposes and no 
further development is warranted. 

The Board finds no prejudice to the veteran in this case by 
proceeding with adjudication of entitlement to an increased 
rating as the RO also has complied with the notice provisions 
of the VCAA.  This is so because the RO specifically notified 
the veteran of the medical evidence needed to substantiate 
his claim in the January 1999 statement of the case and 
supplemental statements of the case issued in July 1999 and 
in August and October 2001.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant further 
development or notice, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran originally injured his left knee playing football 
in 1963, and an arthrotomy was done before entering on active 
duty.  The veteran was treated for recurrent episodes with 
his left knee in service.  A March 1966 Medical Board 
Proceedings report diagnosed the veteran with instability of 
left knee joint, secondary to old injury with laxity of 
anterior cruciate ligament, and placed him on a permanent L-3 
profile.  In May 1966, he was hospitalized at Fort Carson, 
where another arthrotomy was done with excision of loose 
bodies and of the semilunar cartilage, including removal of 
medial and lateral meniscus.  After 49 days in the hospital, 
the veteran returned to duty with a permanent L-3 profile 
that limited prolonged walking, standing, crawling and 
stooping.  

In May 1968, the RO granted service connection for residuals 
of a left knee arthrotomy and assigned a 10 percent 
disability rating, effective from November 1967.  The VA 
examination upon which the grant was based included an X-ray 
report revealing minimal lipping of the left knee.  

VA treatment records from February 1996 to April 1997 show 
that the veteran complained of increased pain and limited 
functioning due to his left knee disability. A February 1996 
record reveals marked crepitus with left knee motion and 
positive drawer sign.  Neurological findings were negative.  
The impression was degenerative joint disease of the left 
knee.  In June 1996, the veteran had full flexion and 
negative popliteal space on examination.  February 1997 
records show well-healed scars medially and laterally over 
the joint lines with negative effusion.  There was patella 
femoral grind and crepitus with motion and anterior drawer 
and Lachman tests were positive.  X-rays showed degenerative 
joint disease primarily in the lateral joint compartment of 
the left knee and possible patellar chondromalacia.

A May 1998 VA examination report reveals that there was 
evidence of pain upon examination.  The veteran had 
tenderness with manipulation and some weakness in the left 
knee.  The examiner noted the veteran's complaints included 
left knee weakness, swelling, instability and locking.  He 
reported that there had been no dislocation of the knee and 
no recurrent subluxation.  On examination, there was evidence 
of pain, but there was no evidence of edema.  In particular, 
the examiner noted that the veteran had pain in the medial 
and lateral collateral ligaments with bending, walking and 
standing and complained of anterior cruciate ligament pain.  
He also had crepitus in the left knee.  Left knee range of 
motion was normal from 0 to 140 degrees.  The diagnosis 
included degenerative joint disease noted in a 1996 X-ray.  
The examiner did not have the benefit of, nor review, the X-
rays done in May 1998, which indicated advanced degenerative 
changes in the tibiofemoral and patellofemoral joints 
compared with the X-rays done in October 1996.  

VA treatment reports from June 1997 to March 1999 show 
continuing complaints and treatment for the veteran's left 
knee disorder.  At a May 1998 visit, severe degenerative 
joint disease of the left knee was reported.  The veteran had 
full range of motion and was told that eventually he would 
need a knee replacement.  An October 1998 X-ray revealed 
osteoarthritis of the left femoral tibial joint.  In a March 
1999 VA treatment record, following a right knee arthroscopy 
and partial medial meniscectomy, the orthopedic surgeon noted 
at an outpatient visit that he spoke with the veteran about 
corticosteroid injections and total knee replacement for his 
degenerative left knee, indicating that X-rays would be 
considered for the veteran's left knee if it continued to 
bother him. 

SSA records show that the veteran was granted disability 
benefits based on a long history of degenerative arthritis in 
his left leg and traumatic arthritis in his right leg, his 
advanced age, thirteen years of education, and past unskilled 
work history.

In a July 1999 rating decision, the RO assigned a separate 10 
percent rating for arthritis of the left knee in addition to 
the 10 percent rating for residuals of a left knee 
arthrotomy.  These ratings have remained unchanged. 

VA treatment records from March 1999 to June 2000 show 
continuing treatment for degenerative joint disease of the 
left knee, which included injections of Solu-Medrol and 
Marcaine. 
At an October 2000 VA examination, the veteran reported a 
history of left cortisone injections quarterly for two years.  
He indicated that the injections were initially helpful.  At 
that time, he was taking Naprosyn and aspirin for pain.  The 
veteran related that for the past six months it had felt like 
his left knee joint was coming apart when he walked and 
described it as a pulling sensation of the knee.  He 
complained of some instability of the knee, but stated that 
it had not given away on him.  The veteran reported that his 
pain was more intense in the morning and that his stiffness 
was worse in the evening and with weather changes.  He 
complained of left knee weakness and swelling, but denied 
locking up.  The veteran stated that he had fatigability and 
lack of endurance, worse in the left than right knee.  He 
reported that he was unable to do any bending or squatting 
due to increased pain and that the pain kept him awake at 
night.  The veteran used a hot tub in the evening to relieve 
some of his knee pain.  He described his daily pain as 7 or 8 
on a scale of 1 to 10, with flare-ups it increased to 8 to 9.  
The veteran did not use crutches, brace, cane or corrective 
shoes.  On examination, there was a 22-centimeter (cm) scar 
on the lateral knee extending medially, a 9.5-cm scar on the 
medial side, and a 4.5-inch scar on the lateral side.  The 
veteran could extend his left knee to 3 degrees and could 
flex from 0 to 120 degrees with crepitus on motion.  A trace 
of effusion noted.  Lachman test was 1+ and McMurray's test 
was negative.  There was mild varus deformity of the left 
knee.  The examiner noted that: February 1996 X-rays of the 
left knee showed degenerative changes with some loss of 
cartilage; May 1998 X-rays showed advanced degenerative 
changes; October 1998 X-rays showed moderate osteoarthritis 
of the left femoral tibial joint; and August 2000 X-rays 
showed moderate osteoarthritis of the left knee.  The 
diagnoses included osteoarthritic changes in both knees, 
moderate degenerative changes; status post medial and lateral 
open meniscectomy of the left knee with failed attempts to 
repair; mild instability with 1+ Lachman's of the left knee, 
and moderate degenerative joint disease of the left knee, 
more than likely due to his service-connected left knee 
injury. 

VA treatment records from August 2000 to August 2001 show 
regular follow-up for left knee pain.  In August 2000, the 
veteran complained of daily pain, in the anterior and medial 
aspect of the left knee, which limited his quality of life.  
He related that he could mow for approximately 15 minutes 
before having to stop due to pain and that he was able to 
golf but needed a cart.  The veteran reported that his left 
knee pain caused sleep difficulties and swelled rarely.  On 
examination, range of motion of the left knee was from 3 to 
120 degrees with trace effusion.  Mild varus alignment, 1+ 
Lachman's, and mild increase in lateral collateral ligament 
excursion with firm end point was noted.  Neurological and 
vascular examinations were intact in the left foot.  The 
assessment was left knee arthritis and a Synvisc injection 
was prescribed.  In September 2000, the veteran was given 
several Synvisc injections.  The left knee was still painful 
and the range of motion findings were unchanged.  No effusion 
was noted but he had mild tenderness of the lateral joint 
line.  The impression was degenerative joint disease of the 
left knee.  In October 2001, the veteran complained of 
frequent swelling of the left knee.  On examination, range of 
motion was from 3 to 120 degrees with a trace of effusion.  
There was mild varus alignment and 1+ Lachman's.  The 
impression was left knee arthritis, status post Synvisc 
injections.  In January and April 2001, the veteran 
complained of increased knee pain, particularly with weather 
changes.  He indicated that his knee was moving better since 
the injections and that he was on Naprosyn.  In April 2001, 
the left knee was injected with Depo-Medrol and Lidocaine.  
The assessment was left knee arthritis.  In July and August 
2001, the veteran had a set of three Synvisc injections in 
the left knee.  He still had pain but the injections helped 
somewhat.  On examination, there was no effusion or warmth.  
The range of motion was unchanged.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the particular disability is not listed in the rating 
schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis, substantiated by X-ray findings, is 
rated as degenerative arthritis according to the limitation 
of motion which results.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2001).  When there is some limitation of 
motion, which would be rated noncompensable under a 
limitation-of-motion diagnostic code, a 10 percent rating may 
be assigned for each major joint affected by arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  The Board further observes that painful motion of 
a major joint caused by degenerative arthritis, where the 
arthritis is established by X-rays, is deemed to be limited 
motion and entitled to a minimum 10-percent rating even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims for increased evaluations for knee 
disabilities.  These GC opinions reflect that, when a veteran 
has X-ray evidence of arthritis and knee symptomatology that 
is rated under Diagnostic Code 5257, he may be evaluated 
separately under Diagnostic Codes 5003 and 5257 provided 
additional disability is shown.  VAOPGCPREC 23-97; VAOGCPREC 
9-98.  Additional disability is shown when a veteran meets 
the criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
Diagnostic Code 5261.  VAOGCPREC 9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under Diagnostic Code 
5003 and 38 C.F.R. § 4.59, when a veteran technically has 
full range of motion that is inhibited by pain. VAOGCPREC 9-
98 at paragraphs 4, 6; see also Lichtenfels, 1 Vet. App. at 
488.

The veteran's knee disorder is currently assigned a 10 
percent rating under Diagnostic Code 5257, which provides for 
the evaluation of knee impairments, and a separate 10 percent 
rating for arthritis under Diagnostic Codes 5003, 5010.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257 (2001).  
Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).

A review of the evidence above reveals that the veteran's 
left knee instability is no more that mild in severity, as 
contemplated by a 10 percent under Diagnostic Code 5257.  The 
May 1998 VA examiner reported that there had been no 
dislocation or recurrent subluxation of the left knee.  The 
October 2000 VA examiner indicated that the veteran reported 
no locking of the left knee.  Recent outpatient treatment 
reports and the October 2000 VA examination report reveal 
that the veteran has mild instability with 1+ Lachman test.  
The May 1998 examiner noted that the veteran had pain in the 
medial and lateral collateral ligaments with bending, walking 
and standing and complained of anterior cruciate ligament 
pain.  At the October 2000 VA examination, the veteran 
related that for the past six months it had felt like his 
left knee joint was coming apart when he walked and described 
it as a pulling sensation of the knee.  But he added that it 
had not given away on him.  Therefore, the Board finds that 
the veteran's left knee disability satisfies the level of 
severity contemplated by a 10 percent rating under Diagnostic 
Code 5257.  Since the veteran has not been shown to have 
recurrent subluxation or moderate lateral instability, the 
requirements of a 20 percent rating have not been met under 
the criteria of Diagnostic Code 5257.  

The Board is aware that consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 is not warranted for a knee 
disability evaluated under Diagnostic Code 5257.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  But the veteran has 
provided extensive evidence, in the form of statements to the 
examiners, which the Board finds credible, as to the ways in 
which the pain and increased symptoms from his left knee have 
made the normal tasks of everyday living difficult.  
Specifically, the veteran reported that he was unable to do 
any bending or squatting due to increased pain and that the 
pain kept him awake at night.  He complained of some 
instability, weakness and swelling of the left knee.  The 
veteran also reported that his pain was more intense in the 
morning and that his stiffness was worse in the evening and 
with weather changes.  At an August 2000 VA outpatient visit, 
the veteran related that after fifteen minutes of mowing he 
would have to stop due to pain and that he was able to golf 
but needed a cart.  He described his daily pain as 7 or 8 on 
a scale of 1 to 10, with flare-ups it increased to 8 to 9.  
The veteran used a hot tub in the evening to relieve some of 
his knee pain.  Crepitus, effusion and pain have been 
objectively confirmed upon medical examination.  As a result, 
the veteran has been given series of knee injections in an 
effort to relieve some of his pain and discomfort but with 
little improvement.  Thus, the Board finds that such symptoms 
would undoubtedly result in some functional loss in addition 
to that which has objectively been demonstrated on 
examination.  While limitation of motion is not included in 
rating under Diagnostic Code 5257, the level of functional 
loss affecting the left knee is considered in determining the 
level of impairment.  Resolving any doubt in the veteran's 
favor, the objective evidence of mild lateral instability, 
when viewed in conjunction with his consistent complaints of 
pain on use, swelling, weakness and fatigue in the left knee, 
leads the Board to conclude that the veteran's left knee 
disorder more closely approximates the level of moderate 
impairment, and no more, warranting an increased rating of 20 
percent.  In the absence of evidence of severe subluxation or 
instability, the Board may not assign a higher evaluation 
under Diagnostic Code 5257. 

The Board also may not assign a higher evaluation under 
Diagnostic Code 5256 or 5258, as there is no evidence of 
ankylosis or dislocated semilunar cartilage to warrant 
ratings under either code.  In any event, as a 20 percent 
rating is the only rating contemplated by Diagnostic Code 
5258, an increased rating cannot be granted under this code.  
Alternatively, evaluating his left knee on the basis of 
limitation of motion, a rating in excess of 20 percent is 
still not warranted.  Normal flexion is to 140 degrees.  
Limitation of knee motion is rated under Diagnostic Codes 
5260 and 5261.  As the veteran's range of left leg flexion is 
well in excess of the 15 degrees of flexion required for the 
assignment of a 30 percent rating, applying Diagnostic Code 
5260 would not result in a higher rating.  Similarly, as the 
veteran has consistently been found to exhibit nearly a full 
range of left leg extension, applying the criteria for an 
evaluation under Diagnostic Code 5261, which requires that 
leg extension be limited to 20 degrees to warrant a 30 
percent rating, would not result in a higher rating.  In 
addition, any loss of motion of the veteran's left knee is 
separately evaluated as part of the manifestation of his left 
knee arthritis as discussed below.  For the above reasons, 
the evidence supports a 
20 percent rating, and no more, for residuals of a left knee 
arthrotomy.  

The Board acknowledges that the veteran's left knee disorder 
has repeatedly been reported to be productive of pain and 
this pain has explicitly been taken into account in granting 
the veteran a separate 10 percent rating for arthritis under 
Diagnostic Code 5003.  Since the veteran's limitation of left 
knee motion is noncompensable under the codes dealing with 
limitation of motion, Diagnostic Codes 5260 and 5261, the 10 
percent rating was assigned solely due to his complaints of 
painful knee motion.  In considering the rating for his left 
knee arthritis, the Board is mindful of the guidance provided 
in 38 C.F.R. §§ 4.40 and 4.45.  It was the veteran's 
complaints and additional functional limitation shown in the 
medical evidence, that the Board considered in granting the 
20 percent rating for residuals of a left knee arthrotomy.  
The evidence noted above does not support a higher rating in 
excess of 10 percent for his left knee arthritis.  See also 
DeLuca v. Brown, 8 Vet. App. 202. 
  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected left knee 
disabilities alone have resulted in frequent hospitalizations 
or caused marked interference in his employment.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent rating, and no more, for residuals of a left 
knee arthrotomy is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee is denied.



		
	ROBERT E. SULLIVAN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

